IN THE SUPREME COURT OF THE STATE OF MONTANA                            11/17/2021
                   Supreme Court No. DA 20-0399

STATE OF MONTANA,
                                                                           Case Number: DA 20-0399




            Plaintiff and Appellee,

      v.

WILLARD DEAN McCAULOU,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 10th, 2021 to

prepare, file and serve the Appellant’s opening brief.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   November 17 2021